       Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

LORI A. GINTNER,

                             Plaintiff,                           OPINION AND ORDER
       v.
                                                                       21-cv-224-wmc
DIANA R. SCHIRA, ANDREW
W. SCHMIDT, SCHMIDT &
SCHMIDT S.C., RODNEY OLESON,
CHAD R. LEVANETZ, RUDER WARE,
ASSOCIATED BANK, NATIONAL
ASSOCIATION, SPS, SELECT PORTFOLIO
SERVICING, TIMOTHY L. KOSTKA,
KOSTKA & ASSOCIATES, LLC,
ADVANTAGE COMMUNITY BANK n/k/a
NICOLET NATIONAL BANK, and
PATRICK M. MCMENAMIN,

                             Defendants.


       Pro se plaintiff Lori A. Gintner filed this lawsuit against several attorneys, law firms,

and lenders. Although Gintner’s complaint is long and often difficult to comprehend, the

court understands her to allege that she has been injured in several state-court civil and

criminal proceedings against her related to foreclosure actions. (Dkt. #1.) She also asks

for a preliminary injunction prohibiting defendants Associated Bank and Advantage

Community Bank from foreclosing on two properties. (Dkt. #7.) Although Gintner has

paid the full filing fee, and although she is not subject to the screening requirements of the

Prison Litigation Reform Act, 28 U.S.C. §§ 1915 & 1915A, the court will screen her

complaint before ordering service upon defendants under the court’s inherent authority to

manage its cases. Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have

the power to screen complaints filed by all litigants, prisoners and non-prisoners alike,
       Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 2 of 6




regardless of fee status.”).



                                         OPINION

       The court gathers from Gintner’s filings, which include hundreds of pages of

exhibits, that she believes that Associated Bank and Advantage Community Bank have

initiated fraudulent foreclosure proceedings against her. (Dkt. ##1, 4, 7.) She seeks $20

million in damages, and she asks the court to discharge her debts, “void the mortgage deed

theft/default/foreclosure process and any subsequent judgment,” dismiss various pending

state-court civil and criminal claims against her, and transfer several state-court civil and

criminal proceedings into this court. (Dkt. #1 at 26-27.) There are two problems with

Ginter’s complaint.

       The first problem is that this court may be barred from hearing her claims, which

arise out of state-court foreclosure proceedings.    It is not clear from Gintner’s filings

whether those proceedings have yet resulted in state-court judgments against her. If they

have, the court cannot interfere with those judgments under what is known as the Rooker-

Feldman doctrine, which “essentially precludes lower federal court jurisdiction over claims

seeking review of state court judgments or over claims that are ‘inextricably intertwined’

with state court determinations.” Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 996

(7th Cir. 2000) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923); D.C. Ct.

of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983)). The doctrine “is based upon

recognition of the fact that inferior federal courts generally do not have the power to

exercise appellate review over state court decisions.” Garry v. Geils, 82 F.3d 1362, 1365

(7th Cir. 1996). Gintner’s recourse for what she believes are incorrectly decided state-
                                             2
       Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 3 of 6




court cases is in the state appellate system, not in a federal district court, which has no

authority to overturn a judgment issued by a state court. See Nora v. Residential Funding

Co., LLC, No. 10-cv-748-wmc, 2012 WL 12995759, at *6 (W.D. Wis. Sept. 30, 2012),

aff’d, 543 F. App’x 601 (7th Cir. 2013) (Rooker-Feldman prevented federal court from

hearing claims alleging injury from state-court foreclosure judgment). Gintner may find

that her chance to appeal is gone, but that is not a reason to hear her claims in this court.

       The second problem is that even if Gintner’s claims are not barred by Rooker-Feldman,

her complaint does not comply with the Federal Rules of Civil Procedure. Federal Rule of

Civil Procedure 8(a)(2) requires a complaint to include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Gintner’s 32-page complaint is lengthy

and disjointed, and it does not clearly explain why she believes that she is entitled to the

relief that she seeks.      Moreover, some of Gintner’s allegations are implausibly

conspiratorial, such as her allegations that both defendant banks independently forged the

loan documents involved in the foreclosure actions, and misrepresented the nature of the

loans to Gintner, in exactly the same way. (See dkt. #1 at 14-15.)

       And most of Gintner’s claims are plainly legally frivolous.        For example, she

contends that the defendant attorneys should not have been allowed to appear in court

because the Wisconsin State Bar is a monopoly that should be dissolved and because these

defendants were required to register as foreign agents under the Foreign Agents

Registration Act. She further contends that the state foreclosure statute is constitutionally

invalid because it lacks “an enacting clause, a title, and a body.” (Dkt. #1 at 15.) In

addition, she contends that the banks’ attempts to foreclose on her property violates the


                                             3
       Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 4 of 6




terms of her Chapter 7 bankruptcy discharge, which is a facially invalid claim. See Johnson

v. Home State Bank, 501 U.S. 78, 83 (1991) (Chapter 7 bankruptcy discharge “extinguishes

only the personal liability of the debtor,” and “a creditor’s right to foreclose on the mortgage

survives or passes through the bankruptcy”) (internal quotation marks omitted; emphasis

in original).

       Because the court cannot identify a plausible claim for relief in Gintner’s complaint,

it would be unfair to defendants to require them to answer it. But the court will not dismiss

this case outright. The court of appeals has cautioned district courts that “when a plaintiff

-- especially a pro se plaintiff -- fails to state a claim in [her] first complaint, [she] should

ordinarily be given a chance to amend.” Felton v. City of Chi., 827 F.3d 632, 636 (7th Cir.

2016). It is at least possible that Gintner has a valid claim that she can clarify in an

amended complaint. So the court will dismiss Gintner’s complaint and her request for

preliminary injunctive relief without prejudice, and will give her a short time to file an

amended complaint.

       If Gintner chooses to file an amended complaint, she should clearly and concisely

explain what defendants did that violated her rights. She does not need to attach any

documents to her complaint to support her claims; her own allegations are enough at this

stage, so long as she includes sufficient factual detail regarding the “who, what, when,

where, and why” of her claims. In other words, Gintner should keep her complaint short

and to the point, as if she were telling a story to people who know nothing about her

situation. This means that she should explain: (1) what happened, specifically, to make

her believe that she has a legal claim; (2) when it happened; (3) where it happened; (4)


                                               4
       Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 5 of 6




who did it; (5) why they did it; and (6) what the court can do to help. She should be sure

to explain whether the properties at issue have already been foreclosed on, or whether

foreclosure actions are currently pending against those properties. If any of her allegations

involve actions taken in another court case, she should provide the case number for that

case if she is able.

       In writing her amended complaint, Gintner should take care to identify the specific

actions taken by each individual defendant who she believes violated her rights. She should

state her allegations in separate, numbered paragraphs using short and plain statements.

She does not need to explain the legal bases for her claims, only to allege facts that, if true,

would entitle her to relief. After she finishes drafting her amended complaint, she should

review it and consider whether someone who is not familiar with the facts of her case could

understand it. If not, she should change it as necessary.

       If Gintner files an amended complaint by the deadline below that clearly explains

her claims, states a claim upon which relief may be granted, and otherwise complies with

the Federal Rules of Civil Procedure, the court will direct the clerk of court to issue

summonses for service on defendants. If Gintner does not file an amended complaint by

the deadline below, the court will dismiss this case for her failure to prosecute it. See James

v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005) (district court has inherent

authority to dismiss a lawsuit sua sponte for failure to prosecute).




                                               5
Case: 3:21-cv-00224-wmc Document #: 11 Filed: 08/05/21 Page 6 of 6




                                  ORDER

IT IS ORDERED that:

1) Plaintiff Lori A. Gintner’s complaint is DISMISSED without prejudice under
   Federal Rule of Civil Procedure 8.

2) Plaintiff’s motion for partial injunctive relief (dkt. #7) is DENIED without
   prejudice.

3) Plaintiff may have until August 26, 2021, to submit an amended complaint as
   described in this order. If plaintiff fails to respond by that deadline, then this
   case will be dismissed for failure to prosecute.

Entered this 5th day of August, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      6
